DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 07/09/2021 has been entered.  Claim 1 has been amended, no claims have been canceled, and no claims have been added; and therefore, claims 1-20 remain pending in the application.

Drawings
The objection to the drawings in the Office Action mailed on 04/27/2021 has been withdrawn.  Applicant has amended the Specification to correct the issues presented in the previous Office Action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Cullis et al. (US 2015/0087052 Al), herein referred to as Cullis.

Regarding claim 1, Cullis discloses a device for recovering cryopreserved tissue (Abstract; Paragraph [DOSS]), the device comprising: a tissue container receptacle (500) that received a sealed tissue container (200) contained cryopreserved tissue (150) and cryopreservation media (Fig. 1; Paragraph [DOSS]); at least one recovery media chamber (250) configured to contain a reservoir of tissue recovery media, the at least one recovery media chamber being fluidly coupled to the tissue container receptacle (500) (Fig. 1); wherein the device facilitates thawing and culturing of the cryopreserved tissue inside the received tissue container (200) by conducting tissue recovery media from the at least one recovery media chamber (250) into the tissue container (200) in the tissue container receptacle (500, Paragraph [0052]; Paragraph [0054]), and by conducting waste material including thawed cryopreservation media from inside the tissue container (200) out through the waste material outlet (300, Paragraph [0032]).  
Additionally, regarding claim 1, Cullis discloses wherein the at least one recovery media chamber (250) is outside of the tissue container 

claim 2, Cullis discloses the device as previously described, wherein the device comprises a first housing component that includes the at least one recovery media chamber and a second housing component that includes the waste material outlet, wherein the first and second housing components are attachable to each other and detachable from each other (Fig. 1; Modified Fig. 1 (shown below); Paragraph [0056]; Paragraph [0057]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


claim 3, Cullis discloses the device as previously described, wherein the tissue container receptacle (500) is defined between the first and second housing components (shown in Modified Fig. 1 (above)) when the first and second housing components (shown in Modified Fig. 1) are attached together (Fig. 1; Paragraph [DOSS]; Paragraph [0056]).  

Regarding claim 4, Cullis discloses the device as previously described, wherein the received tissue container (200) is sealed in the tissue container receptacle (500) when the first and second housing components are attached together (Fig. 1; Paragraph [DOSS]); and the tissue container (200) is removable from the tissue container receptacle (500) by detaching the first and second housing components from each other (Fig. 1; Paragraph [DOSS]; Paragraph [0057]).

Regarding claim 5, Cullis discloses the device as previously described, further comprising at least a first puncturing element (41) that creates at least a first opening in the received tissue container (200) to permit conduction of recovery media into the tissue container (200) from the recovery media chamber (250) (Paragraph [0054]; Paragraph [0056]; Paragraph [0060]), and at least a second puncturing element (spike, syringe or equivalent device) that creates at least a second opening in the received tissue container (200) to permit conduction of waste media from the tissue container (200) out through the waste material outlet (300) (Paragraph [0061]).

claim 7, Cullis discloses the device as previously described, wherein the at least one recovery media chamber (250) receives an insertable and removable media container (400, 480) containing the tissue recovery media (Paragraph [0056]).
Regarding claim 8, Cullis discloses the device as previously described, wherein the insertable and removable media container (400, 480) is manually actuatable to cause a desired amount of the recovery media to be conducted from the media container to the tissue container (Paragraph [0034]; Paragraph [0040]: a luer activated device (LAD) can be positioned on the inlet port and used to transport material into the interior of the inner bag (200).

Regarding claim 9, Cullis discloses the device as previously described, further comprising a waste material chamber (shown in Fig. 1 as the open space above exit port 300) fluidly coupled to the waste material outlet (300), wherein the waste material chamber is configured to receive and store the waste material within the device (Fig. 1; Fig. 3A; Paragraph [0061]).

Regarding claim 10, Cullis discloses the device as previously described, further comprising at least a first conduit (400) fluidly coupling the at least one recovery media chamber (250) to the tissue container receptacle (500) (Fig. 1; Paragraph [DOSS]; Paragraph [0056]).

Regarding claim 13, Cullis discloses the device as previously described, further comprising a valve (luer activated device) positioned along a fluid conduit (400) coupled .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis et al. (US 2015/0087052 A1), herein referred to as Cullis. 
Regarding claim 1, Cullis teaches a disclosure relating to container for the cryopreservation of material (Paragraph [0002]).  Further, Cullis teaches a recovery media chamber (250), a tissue container receptacle (500), and the waste material outlet (300); a sealed tissue container (200).  However, Cullis does not explicitly teach wherein the at least one recovery media chamber is outside of the tissue container receptacle, the waste material outlet leads out of the tissue container receptacle, and the sealed tissue container is contained within the tissue container receptacle separate from the at least one recovery media chamber.  
For claim 1, Cullis teaches container systems used to store and preserve critically important materials like biomaterials and a recovery media chamber (250, which can include any suitable dimensions (Paragraph [0058], lines 6-8).  Further, Cullis teaches the sealed tissue container (200) is contained within the tissue container receptacle (500) and is separate from the at least one recovery media chamber (250), as illustrated in Fig. 1.  Cullis also teaches the sealed tissue container (200) provides a closed environment for material (Paragraph [0055], lines 8-9) and Cullis teaches the .



Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Zimmerman et al. (US 2015/0125954 A1), herein referred to as Zimmerman.
Regarding claim 6, Cullis teaches the device as previously described, comprising at least one recovery media chamber (250), but fails to teach an embodiment wherein the at least one recovery media chamber comprises two or more recovery media chambers.  Zimmerman, however, teaches a substrate unit for the cryopreservation of a biological sample (Abstract) comprising a first chamber (20) and a second chamber (30), each chamber configured to contain a different tissue recovery media (Fig.1; Paragraph [0025).
It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the two recovery media chambers and fluids taught by Zimmerman to provide a succession of different cultivation liquids containing different nutrient media and/or cryoprotective agents (Zimmerman: Paragraph [0026]).

Regarding claim 11, Cullis teaches the device as previously described, but fails to teach an embodiment comprising more than one recovery media.  Zimmerman, however, teaches a substrate unit for the cryopreservation of a biological sample (Abstract) wherein the device conducts a first recovery media (3) to a first side of the tissue (2) and conducts a second recovery media (5) to a second side of the tissue (2) (Fig. 3; Paragraph [0025]).
It would have been obvious to one having ordinary skills in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the two recovery mediums taught by Zimmerman to provide a succession of different cultivation liquids containing different nutrient media and/or cryoprotective agents (Zimmerman: Paragraph [0026]).


 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Fuhr et al. (US 2006/0131196 Al), herein referred to as Fuhr.
Regarding claim 12, Cullis teaches the device as previously described, but fails to teach an embodiment wherein the waste material outlet is couplable to an active vacuum apparatus for drawing waste material out of the device.  Fuhr, however, teaches a carrier for a specimen chamber for cryoconservation of biological specimens (Abstract), wherein the waste material outlet is couplable to an active vacuum apparatus for drawing waste material out of the device (Paragraph [0040]).  It would
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (ROCK Inhibitorand Feeder Cells Induce the Conditional Reprogramming of Epithelial Cells), herein referred to as Liu.
Regarding claim 14, Cullis teaches the device as previously described, but fails to explicitly describe the composition of the tissue recovery media.  Liu, however, presents data associated with culturing epithelial cells in a media containing ROCK inhibitor Y-27632 (Relevant Sections: Abstract; Cell Culture; Discussion (Page 606).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include ROCK inhibitor Y-27632 in the tissue recovery media, as this compound has been shown to increase the growth rate of epithelial cells in vitro (Liu: Abstract; Discussion).

Claims 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cullis, further in view of Schryver et al. (WO 2015/175819 Al), herein referred to as Schryver.
Regarding claim 15, Cullis teaches a regular apparatus as previously described, but fails to specifically teach an embodiment comprising an external housing having a compartment operable to receive the tissue recovery device previously described, an identification tag reader, or a heater.  However, Cullis teaches that the container (100) 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the housing, identification tag reader, and the heater taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0013]; Paragraph [0067]).

Regarding claim 16, Cullis teaches the regulator apparatus as previously described, but fails to teach an embodiment comprising a heater.  Schryver, however, teaches a system for thawing a cryogenically frozen sample (Abstract) one or more heaters that warm the tissue recovery media in the recovery media chamber of the tissue recovery device (Paragraph [0067]).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the heater taught by Schryver to optimize the conditions 

Regarding claim 17, Cullis teaches the regulator apparatus as previously described, but fails to teach an embodiment comprising a heater.  Schryver, however, teaches a system for thawing a cryogenically frozen sample (Abstract) wherein further comprising a control system (comprising a computer having a microprocessor, temperature sensors, and a state algorithm used to control the thawing profile) programmed to control heating of the tissue container by the first heater based at least in part on the identifying information about the tissue to recover the tissue to a viable state and maintain the tissue in the viable state (Paragraph [0013]; Paragraph [0080]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the heater control system taught by Schryver to optimize the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]).

Regarding claim 18, Cullis teaches the regulator apparatus as previously described, further comprising a valve controller (luer activated device (LAD)) that controls actuation of a valve in the tissue recovery device to regulate the flow of tissue recovery media into the tissue container (200, Paragraph [0034]; Paragraph [0040]; Paragraph [0049]).


19 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis and Schryver, further in view of Watson et al. (US 5,964,096), herein referred to as Watson.
Regarding claim 19, Cullis teaches the tissue container (200) as previously described (Fig. 1; Paragraphs [00SS]-[0057]), but fails to teach an embodiment wherein the tissue container comprises a tissue well.  Watson, however, teaches a storage device for cryopreserved tissues (Abstract) comprising: a container basin (40); a tissue well (30) positioned within the container basin (40); a tissue equivalent positioned inside the tissue well (30); cryopreservation media inside tissue well (30) and container basin (40); and a lid (10) sealed (20) to the container basin (40) that seals the cryopreservation media in the container basin (40) (Fig. 6A; Fig. 6B; Col. 7, lines 51-59; Col 9, lines 8-12; Col. 10, lines 25-32).
Moreover, Cullis teaches the use of a label on the outermost portion of the container device (100) to identify the contents of the container (Paragraph [0050]), but fails to teach an embodiment wherein the label is positioned on the tissue container (200, 200) itself.  Watson is silent on the use of labels.  Schryver, however, teaches the use of ID barcodes, 2D barcodes, RFID chips, or other computer-readable indicia positioned on the sample container itself (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the identification label taught by Schryver to identify the sample, which proves to be critical when optimizing the conditions within the sample holder for the specific material being thawed (Schryver: Paragraph [0067]).  Further, it would have been obvious
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cullis, Schryver, and Watson, further in view of Wright et al. (Enhanced viability of corneal epithelial cells for efficient transport/storage using a structurally-modified calcium alginate hydrogel), herein referred to as Wright.
Regarding claim 20, Cullis teaches the tissue container (200) as previously described (Fig. 1; Paragraphs [0055]-[0057]), but fails to teach an embodiment wherein the tissue container comprises a tissue well.  Watson, however, teaches a storage device for cryopreserved tissues (Abstract) wherein the tissue comprises a sheet of epithelial tissue (Col. 9, lines 37-54). Watson fails to teach an embodiment wherein the cryopreservation media specifically contains sodium alginate.  Wright, however, teaches a method of encapsulating cells in alginate gels to complement cryopreservation methods, wherein epithelial cells are suspended in a sodium alginate solution (Introduction, Pages 3-4; Page 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Cullis to include the tissue well taught by Watson to support the tissue and hold it within a predefined space within the tissue container (Watson: Col. 7, lines 51-67).  Further, it would have been obvious to use the sodium alginate solution taught by Wright to .


Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.  Regarding paragraphs 1 and 2 of Applicant’s remarks, pg. 9, pertaining to the amended claim limitation of “wherein the at least one recovery media chamber is outside of the tissue container receptacle, the waste material outlet leads out of the tissue container receptacle, and the sealed tissue container is contained within the tissue container receptacle separate from the at least one recovery media chamber.”  The reference of Cullis discloses a recovery media chamber (250), a sealed tissue container (200), a waste material outlet (300) and a sealed tissue container receptacle (500).  Furthermore, Cullis teaches that various other embodiments may be apparent to one of ordinary skill in the art after reading the specification, thus, one of ordinary skill in the art can make modifications to the invention of Cullis accordingly.  Additionally, the orientation of the recovery media chamber being outside of the tissue container receptacle, is a modification an ordinary person skilled in the art would make as suggested by Cullis and an obvious design choice of the inventor.  Additionally, Cullis does teach the sealed tissue container (200) is contained within the tissue container receptacle (500) and is separate from the recovery media chamber (250) of Cullis, which is further illustrated in Fig. 1 of the annotated Fig. 1 above and in the disclosure of .  
Regarding the top of pg. 11 of Applicant’s remarks, pertaining to the reference of Cullis.  Applicant asserts the device of Cullis is structurally different and is just a bag inside of another bag.  However, the reference of Cullis defines the container includes an inner bag, which is also, a type of container (Paragraph [0002] and Abstract).  Also, Cullis discloses a container includes an inner bag (Paragraph [0004], line 1).  Although Applicant asserts Cullis is different, Cullis is relevant as it relates to containers for the cryopreservation of material, which is similar to the instant application, where discloses the invention relates to the field of tissue cryopreservation as well.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799